COURT OF APPEALS
                                                 SECOND DISTRICT
OF TEXAS
                                                                FORT
WORTH
 
 
 
                                                NO.  2-09-125-CR
 
 
 
ROBERT JOHN
SUMMERVILLE                                                         APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
              FROM
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
Appellant
Robert John Summerville appeals his conviction for one count of burglary of a
habitation.  Appellant entered an open
plea of guilty on February 2, 2009, and on April 17, 2009, the trial court
sentenced Appellant to ten years=
confinement.  Appellant timely filed a
motion for new trial and a notice of appeal.




Appellant=s
court‑appointed appellate counsel has filed a motion to withdraw as
counsel and a brief in support of the motion. 
In the brief, counsel averred that, in his professional opinion, this
appeal is frivolous.  Counsel=s
brief and motion meet the requirements of Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds for appeal.  We gave Appellant an opportunity to file a
pro se brief, but Appellant did not file a brief.
After
an appellant=s
court‑appointed counsel files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23
(Tex. App.CFort
Worth 1995, no pet.).  Only then may we
grant counsel=s
motion to withdraw.  See Penson v.
Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351
(1988).
We
have carefully reviewed counsel=s
brief and the appellate record.  We agree
with counsel that this appeal is wholly frivolous and without merit; we find
nothing in the record that arguably might support any appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827B28
(Tex. Crim. App. 2005).  Accordingly, we
grant counsel=s
motion to withdraw and affirm the trial court=s
judgment.
 
PER CURIAM
 
PANEL:
GARDNER, DAUPHINOT, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 27, 2010




[1]See Tex. R. App. P.
47.4.